Name: 94/668/EC: Commission Decision of 6 October 1994 concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs and porcine embryos from Hungary and amending Decisions 82/8/EEC, 91/449/EEC and 92/322/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  animal product;  health;  Europe;  trade
 Date Published: 1994-10-08

 Avis juridique important|31994D066894/668/EC: Commission Decision of 6 October 1994 concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs and porcine embryos from Hungary and amending Decisions 82/8/EEC, 91/449/EEC and 92/322/EEC (Text with EEA relevance) Official Journal L 260 , 08/10/1994 P. 0034 - 0035 Finnish special edition: Chapter 3 Volume 61 P. 0111 Swedish special edition: Chapter 3 Volume 61 P. 0111 COMMISSION DECISION of 6 October 1994 concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs and porcine embryos from Hungary and amending Decisions 82/8/EEC, 91/449/EEC and 92/322/EEC (Text with EEA relevance) (94/668/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat and meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 6, 11, 15, 16, 21a and 22 thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), as last amended by Decision 92/438/EEC (4), and in particular Article 18 (7) thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (5), as last amended by Directive 92/118/EEC (6), and in particular Article 19 (7) thereof, Whereas the animal health conditions and veterinary certification for imports of fresh meat from Hungary were established by Commission Decision 82/8/EEC (7), as last amended by Decision 93/398/EEC (8); Whereas the model for the veterinary certification for import of meat products from Hungary was established by Commission Decision 91/449/EEC (9), as last amended by Decision 94/453/EC (10); Whereas the animal health conditions and veterinary certification for imports of domestic animals of the bovine and porcine species from Hungary were established by Commission Decision 92/322/EEC (11), as last amended by Decision 93/469/EEC (12); Whereas, as a result of outbreaks of classical swine fever, the Commission adopted Decision 93/398/EEC concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs, and porcine embryos from Hungary and amending Decisions 82/8/EEC, 91/449/EEC and 92/322/EEC which regionalized Hungary in order to allow imports of domestic animals and embryos of the porcine species, fresh meat and meat products from such animals from Hungary with the exception of the county of Szabolcs-Szatmar-Bereg, and wild boars and their products from Hungary with the exception of the counties of Bekes, Szalbolcs-Szatmar-Bereg and Hajdu-Bihar; Whereas further epidemiological information has been received from the Hungarian veterinary services in relation to the counties of Bekes, Hajdu-Bihar and Szabolcs-Szatmar-Bereg which demonstrates that the situation with regard to classical swine fever has improved in these counties; Whereas it is now possible to authorize imports of domestic animals and embryos of the porcine species, fresh meat and meat products from such animals from the county of Szabolcs-Szatmar-Bereg and wild boars and their products from the counties of Bekes, Hajdu-Bihar and Szabolcs-Szatmar-Bereg in Hungary; Whereas it is necessary to amend Decisions 82/8/EEC, 91/449/EEC, 92/322/EEC and revoke Decision 93/398/EEC accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex A to Decision 82/8/EEC is hereby amended as follows: 1. after 'Exporting country: Hungary', '(excluding in the case of fresh meat from swine, the county of SZABOLCS-SZATMAR-BEREG)' is deleted; 2. in Section IV, point 1, after 'Hungary', '(excluding the county of SZABOLCS-SZATMAR-BEREG)' is deleted. Article 2 In Annex A, Part II to Decision 91/449/EEC, after 'Hungary', '(excluding in the case of products derived from the meat of swine slaughtered after 1 May 1993, the county of SZABOLCS-SZATMAR-BEREG)' is deleted. Article 3 Decision 92/322/EEC is hereby amended as follows: 1. in Annexes C and D, 'the county of SZABOLCS-SZATMAR-BEREG' is deleted; 2. in Annexes C and D, Section V, paragraph 1, 'the county of SZABOLCS-SZATMAR-BEREG' is deleted. Article 4 Decision 93/398/EEC is hereby revoked. Article 5 This Decision shall apply from the 10th day following notification to Member States. Article 6 This Decision is addressed to the Member States. Done at Brussels, 6 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 268, 24. 9. 1991, p. 56. (4) OJ No L 243, 25. 8. 1992, p. 27. (5) OJ No L 373, 31. 12. 1990, p. 1. (6) OJ No L 62, 15. 3. 1993, p. 49. (7) OJ No L 8, 13. 1. 1982, p. 9. (8) OJ No L 174, 17. 7. 1993, p. 39. (9) OJ No L 240, 29. 8. 1991, p. 28. (10) OJ No L 187, 22. 7. 1994, p. 11. (11) OJ No L 177, 30. 6. 1992, p. 1. (12) OJ No L 218, 28. 8. 1993, p. 58.